Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a thermally conductive pipe defining a plurality of coolant passageways in the same winding slot; and a tab secured to the pipe along an interface by filler metal metallurgically bonded to the tab and the pipe and being configured for placement between multiple windings in the same winding slot.
In regards to claim 30, the prior art fails to disclose a thermally conductive pipe defining a plurality of coolant passageways and including a hairpin turn for connecting the coolant passageways such that coolant flows bidirectionally through the cooling bar within the same winding slot; and a non-magnetic tab secured to the pipe along an interface by filler metal metallurgically bonded to the tab and the pipe and configured for placement between multiple windings in the same winding slot.
In regards to claim 40, the prior art fails to disclose a thermally conductive structure defining a plurality of separate coolant passageways in the same winding slot for fluid to flow; and a tab comprising a plurality of laminations formed from thermally conductive material and stacked on one another with electrical insulation provided between adjacent laminations, the tab being secured to the structure along an interface by filler metal metallurgically bonded to the tab and the structure and being configured for placement between multiple windings in the same winding slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838